Affirmed and Opinion filed June 12, 2003








Affirmed and Opinion filed June 12, 2003.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-01017-CR
____________
 
ELLSWORTH SWAINDELL STORR, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 9th District Court
Waller County, Texas
Trial Court Cause No. 
98-02-9311
 

 
M E M O R A N D U M  O P I N I O N
Appellant Ellsworth Swaindell Storr was found guilty of the offense of aggravated
robbery, and sentenced to seven years= confinement and a $2,500.00 fine.
Appellant's appointed counsel filed a brief in which he
concludes that the appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L. Ed. 2d 493 (1967), presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).




A copy of counsel's brief was delivered to appellant.  Appellant was advised of the right to examine
the appellate record.  Although a copy of
the record was furnished to appellant, no pro se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record. 
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed June 12, 2003.
Panel consists of Justices Yates,
Hudson, and Frost. 
Do Not Publish C Tex. R.
App. P. 47.2(b).